Case 2:19-cv-10170-SJM-MKM ECF No. 10 filed 07/03/19          PageID.46   Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

EMILE BAIR,
                                            Case No. 2:19-cv-10170
            Plaintiff,
                                            HONORABLE STEPHEN J. MURPHY, III
v.

ROSE TOWNSHIP,

            Defendant.
                                /

     STIPULATED ORDER OF DISMISSING CASE WITH PREJUDICE

      This matter having come before the Court upon the stipulation of the parties

hereto, and the Court being otherwise fully advised in the premises;

      NOW, THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that all

claims asserted by Plaintiff, Emile Bair, against Defendant, Rose Township, be, and

the same hereby are, dismissed with prejudice and without costs, interest, or

attorney fees awarded to either party.

      SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: July 3, 2019

Approved as to form, content and for entry:

/S/ SCOTT P. BATEY
Attorney for Plaintiff

/S/ROBERT J. SEIBERT
Attorney for Defendant
